 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PHILADELPHIA INDEMNITY                            No. 2:18-cv-2960 KJM DB
      INSURANCE COMPANY, a Pennsylvania
12    corporation,
13                                                      ORDER
                         Plaintiff,
14
             v.
15
      UNITED REVOLVER CLUB OF
16    SACRAMENTO, INC., a California
      corporation,
17

18                       Defendant.
19

20          On August 22, 2019, plaintiff filed a motion for default judgment. (ECF No. 14.)

21   Plaintiff’s motion is noticed for hearing before the undersigned on September 27, 2019, pursuant

22   to Local Rule 302(c)(19). Plaintiff’s motion notes that service of the motion on the defaulting

23   defendant “is not required” by the Federal Rules of Civil Procedure. (Pl.’s MDJ (ECF No. 14) at

24   1.) And the motion for default judgment does not include proof of service.

25          It is true that service of a motion for default judgement on a defaulting party is not

26   required. See Fed. R. Civ. P. 55(b)(2) (requiring that written notice of an application for default

27   judgment be served upon the party against whom judgment is sought only if that party “has

28   appeared in the action”); Local Rule 135(d) (excusing parties from serving documents submitted
                                                       1
 1   to the court upon “parties held in default for failure to appear” unless a document asserts new or

 2   additional claims for relief against the defaulting parties). However, it is also true that a

 3   defendant’s “appearance need not necessarily be a formal one, i.e., one involving a submission or

 4   presentation to the court. In limited situations, informal contacts between the parties have

 5   sufficed when the party in default has thereby demonstrated a clear purpose to defend the suit.”

 6   Wilson v. Moore & Associates, Inc., 564 F.2d 366, 369 (9th Cir. 1977). Accordingly, out of an

 7   abundance of caution, it is the undersigned’s practice to request that a plaintiff seeking default

 8   judgment serve all defendants with notice of a motion for default judgment.

 9           Accordingly, IT IS HEREBY ORDERED that:

10           1. The September 27, 2019 hearing of plaintiff’s motion for default judgment (ECF No.

11   14) is continued to November 1, 2019;

12           2. On or before October 11, 2019, plaintiff shall serve a copy of the motion for default

13   judgment, and a copy of this order, on the defendant; and

14           3. On or before October 18, 2019, plaintiff shall file proof of such service.

15   Dated: September 24, 2019

16

17

18

19

20
21

22

23
     DLB:6
24   DB\orders\orders.civil\philadelphia2960.cont.hrg

25

26
27

28
                                                         2
